DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicant RCE Amendment filed on July 15, 2021.  Claims 1, 2, 4-8, 10-12, 14-18 and 20 have been amended.  Claims 1-20 are still pending and presented for further examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach nor suggest in detail receiving, by the server, from the player or person acting on behalf of the player authorization granting first level access to one or more of the one or more fans to receive a notification of the occurrence of the one or more events in which the player is participating, receiving, by the server, from the player or a person acting on behalf of the player authorization granting second level access to one or more of the one or more fans with first level access allowing the one or more fans granted second level access authorization to allow the server to access to one or more social media contacts of the fans granted second level access providing to the one or more social media contacts notification of the one or more events of interest in which the player is participating in and providing access, by the sever, to the video stream which includes the one or more events in which the player is participating to the one or more fans with first level access in combination with all the elements of the independent claims.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
July 31, 2021